Appeal by defendant from a judgment of the Supreme Court, Queens County (Lawrence, J.), rendered January 6, 1984, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Defendant failed to properly preserve for appellate review the issue as to the sufficiency of his plea allocution (see, People v Hoke, 62 NY2d 1022; People v Pellegrino, 60 NY2d 636; People v Gonzalez, 110 AD2d 909).
In any event, defendant’s allocution established the requisite elements of manslaughter in the first degree (see, People v McGowen, 42 NY2d 905; People v Clairborne, 29 NY2d 950). Even assuming, arguendo, that the factual recitation was somewhat incomplete, defendant’s plea is not deficient as it *494appears from the record that the court made a diligent and thorough inquiry and that defendant knowingly, voluntarily and intelligently pleaded guilty (see, People v Harris, 61 NY2d 9; People v Johnson, 107 AD2d 713). Furthermore, the bargained-for guilty plea to the lesser charge makes unnecessary a factual basis for the particular crime charged (see, People v Clairborne, supra, at p 951; People v Wedgewood, 106 AD2d 674, 676; People v Price, 105 AD2d 557, 558). Finally, under the circumstances of this case, the sentence imposed was not excessive. Mangano, J. P., Brown, Rubin and Lawrence, JJ., concur.